                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                        Civil Action No. 5:19-cv-327-FL

MANUEL TORRES,                             )
                                           )
                          Plaintiff,       )
vs.                                        )         NOTICE OF APPEARANCE
                                           )
TRACY LYNN CARTER, in his                  )
official capacity as Lee County Sheriff;   )
TOWN OF SILER CITY, NORTH                  )
CAROLINA; and TOWN OF APEX,                )
NORTH CAROLINA,                            )
                                           )
                          Defendants.      )



       NOW COMES Bradley O. Wood of the law firm Womble Bond Dickinson (US)

LLP, admitted to practice in this Court, and hereby files this entry of appearance as

counsel for defendant Tracy Lynn Carter in this matter.

       Respectfully submitted, this the 28th day of August, 2019.


                                   /s/ BRADLEY O. WOOD____________
                                   BRADLEY O. WOOD
                                   N.C. State Bar No. 22392
                                   WOMBLE BOND DICKINSON (US) LLP
                                   One West Fourth Street
                                   Winston-Salem, North Carolina 27101
                                   Telephone: (336) 728-7012
                                   Facsimile: (336) 726-6913
                                   E-mail: Brad.Wood@wbd-us.com
                                   Counsel for Defendant Tracy Lynn Carter




          Case 5:19-cv-00327-FL Document 8 Filed 08/28/19 Page 1 of 2
                           CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I caused to be electronically filed the
foregoing NOTICE OF APPEARANCE with the Clerk of Court using CM/ECF
system, which will send notification of such filing to the following:

B. Tyler Brooks
Law Office of B. Tyler Brooks, PLLC
4050 Yellowfield Way
Cary, NC 27518
Email: btb@btylerbrookslawyer.com
Counsel for Plaintiff

Paul S. Holscher
Jackson Lewis P.C.
3737 Glenwood Avenue, Suite 450
Raleigh, NC 27612
Email: paul.holscher@jacksonlewis.com
Counsel for Defendant Town of Apex,
North Carolina




                                 /s/ BRADLEY O. WOOD____________
                                 BRADLEY O. WOOD
                                 N.C. State Bar No. 22392
                                 WOMBLE BOND DICKINSON (US) LLP
                                 One West Fourth Street
                                 Winston-Salem, North Carolina 27101
                                 Telephone: (336) 728-7012
                                 Facsimile: (336) 726-6913
                                 E-mail: Brad.Wood@wbd-us.com
                                 Counsel for Defendant Tracy Lynn Carter




                                          -2-
          Case 5:19-cv-00327-FL Document 8 Filed 08/28/19 Page 2 of 2
